Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 5, and 8 have been amended; No claims have been added; claims 2, 7, 9, and 14 canceled. Claims 1, 3-6, 8, and 10-13 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-5, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou (Liou hereafter) (US 20200305168 A1) in view of KIM et al. (KIM-1 hereafter) (US 20220052824 A1).
  
Regarding claim 1, Liou teaches, A user equipment (UE) for configuring Physical Uplink Control Channel (PUCCH) resources (Liou; The IE BWP-Uplink is used to configure an additional uplink bandwidth part (not for the initial BWP), Par. 0138), the UE comprising: 
at least one processor (Liou; user equipment, Pg 0019); and 
at least one memory coupled to the at least one processor, wherein the at least one memory stores a computer-executable program that, when executed by the at least one processor, causes the UE to (Liou; user equipment, Pg 0019): 
receive a first bandwidth part (BWP) configuration associated with a first uplink (UL) BWP (Liou; The IE BWP-Uplink … bwp-Id, Pg 196), the first BWP configuration including a PUCCH configuration list including a first PUCCH configuration and a second PUCCH configuration (Liou;  the first set of PUCCH resource(s) and the second set of PUCCH resource(s) are configured by the same PUCCH configuration within the active (UL) BWP, Par. 0363), the first PUCCH configuration indicating a first set of PUCCH resource identifiers (IDs), the second PUCCH configuration indicating a second set of PUCCH resource IDs (Liou; The PUCCH resource ID of the one or more PUCCH resources may be configured or set by being associated with or related to one or more TRP serving the UE, Par. 0339; a first set of PUCCH resource(s) may comprise one or more PUCCH resources, which are configured to the UE within the active (UL) BWP, and associated with or related to the first TRP … the first set of PUCCH resource(s) may be identified by a first PUCCH set ID, Par. 0356-0357; a second set of PUCCH resource(s) may comprise one or more PUCCH resources, which are configured to the UE within the active (UL) BWP, and associated with or related to the second TRP … the second set of PUCCH resource(s) may be identified by a second PUCCH set ID, Par. 0359-0360); and 
receive a second BWP configuration associated with a second UL BWP, the second BWP configuration including a third PUCCH configuration, the third PUCCH configuration indicating a third set of PUCCH resource IDs (Liou; The IE BWP-Id is used to refer to Bandwidth Parts (BWP) ... The other BWPs are referred to by BWP-Id 1 to maxNrofBWPs, Pg 195 [Note that each uplink BWP has pucch-Config with same resourceList]), 
wherein: 
 the first set of PUCCH resource IDs and the second set of PUCCH resource IDs share no common PUCCH resource ID (Liou; the network may configure the order of a PUCCH resource among all PUCCH resource within the same active UL BWP or the same active BWP based on the TRP that the PUCCH resource is associated with or related to, Par. 0343; the PUCCH resource with the lowest resource ID may be associated with or related to the first TRP, Par. 0345; the PUCCH resource with the second lowest resource ID may be associated with or related to the second TRP, Par. 0346 [Note that since the PUCCHs are ordered based on TRP, IDs are different]), and 
the first set of PUCCH resource IDs shares at least one PUCCH resource ID with the third set of PUCCH resource IDs (Liou; For each UL BWP in a set of UL BWPs of the PCell or of the PUCCH-SCell, the UE is configured resource sets for PUCCH transmissions, Par. 0125 [Note that each uplink BWP has pucch-Config with same resource IDs]).  
Although Liou teaches PUCCH set IDs, but fails to explicitly teach,
the first PUCCH configuration corresponds to a low priority, 
the second PUCCH configuration corresponds to a high priority, 
However, in the same field of endeavor, KIM-1 teaches,
the first PUCCH configuration corresponds to a low priority ,
the second PUCCH configuration corresponds to a high priority (KIM-1; for a priority rule, a PUCCH resource having a smaller (or larger) PUCCH resource ID (or index)/resource set ID (or index) may be prioritized, Par. 0280).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liou to include the use of ID as taught by KIM-1 in order to implement priority rule (KIM-1; Par. 0280).

Regarding claim 8, Liou teaches, A method performed by a user equipment (UE) for configuring Physical Uplink Control Channel (PUCCH) resources, the method comprising: 
receiving a first bandwidth part (BWP) configuration associated with a first uplink (UL) BWP (Liou; The IE BWP-Uplink … bwp-Id, Pg 196), the first BWP configuration including a PUCCH configuration list including a first PUCCH configuration and a second PUCCH configuration (Liou;  the first set of PUCCH resource(s) and the second set of PUCCH resource(s) are configured by the same PUCCH configuration within the active (UL) BWP, Par. 0363), the first PUCCH configuration indicating a first set of PUCCH resource identifiers (IDs), the second PUCCH configuration indicating a second set of PUCCH resource IDs (Liou; The PUCCH resource ID of the one or more PUCCH resources may be configured or set by being associated with or related to one or more TRP serving the UE, Par. 0339; a first set of PUCCH resource(s) may comprise one or more PUCCH resources, which are configured to the UE within the active (UL) BWP, and associated with or related to the first TRP, Par. 0356; a second set of PUCCH resource(s) may comprise one or more PUCCH resources, which are configured to the UE within the active (UL) BWP, and associated with or related to the second TRP, Par. 0359); and 
receiving a second BWP configuration associated with a second UL BWP, the second BWP configuration including a third PUCCH configuration, the third PUCCH configuration indicating a third set of PUCCH resource IDs (Liou; The IE BWP-Id is used to refer to Bandwidth Parts (BWP) ... The other BWPs are referred to by BWP-Id 1 to maxNrofBWPs, Pg 195 [Note that each uplink BWP has pucch-Config with same resourceList]), 
wherein:  
the first set of PUCCH resource IDs and the second set of PUCCH resource IDs share no common PUCCH resource ID (Liou; the network may configure the order of a PUCCH resource among all PUCCH resource within the same active UL BWP or the same active BWP based on the TRP that the PUCCH resource is associated with or related to, Par. 0343; the PUCCH resource with the lowest resource ID may be associated with or related to the first TRP, Par. 0345; the PUCCH resource with the second lowest resource ID may be associated with or related to the second TRP, Par. 0346 [Note that since the PUCCHs are ordered based on TRP, IDs are different]), and 
the first set of PUCCH resource IDs shares at least one PUCCH resource ID with the third set of PUCCH resource IDs (Liou; For each UL BWP in a set of UL BWPs of the PCell or of the PUCCH-SCell, the UE is configured resource sets for PUCCH transmissions, Par. 0125 [Note that each uplink BWP has pucch-Config with same resource IDs]).  
Although Liou teaches PUCCH set IDs, but fails to explicitly teach,
the first PUCCH configuration corresponds to a low priority, 
the second PUCCH configuration corresponds to a high priority, 
However, in the same field of endeavor, KIM-1 teaches,
the first PUCCH configuration corresponds to a low priority ,
the second PUCCH configuration corresponds to a high priority (KIM-1; for a priority rule, a PUCCH resource having a smaller (or larger) PUCCH resource ID (or index)/resource set ID (or index) may be prioritized, Par. 0280).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liou to include the use of ID as taught by KIM-1 in order to implement priority rule (KIM-1; Par. 0280).  

Regarding claim 4 and claim 11, Liou-KIM-1 teaches, The UE of claim 1 and The method of claim 8 respectively, wherein: 
the first PUCCH configuration further indicates a first set of PUCCH spatial relation information IDs; and the second PUCCH configuration further indicates a second set of PUCCH spatial relation information IDs (Liou; PUCCH-SpatialRelationInfo ::= SEQUENCE {  pucch-SpatialRelationInfoId, Par. 0145).  

Regarding claim 5 and claim 12, Liou-KIM-1 teaches, The UE of claim 1 and The method of claim 8 respectively, wherein the computer-executable program, when executed by the at least one processor, further causes the UE to: 
	receive a downlink control information (DCI) message that schedules a Physical Downlink Shared Channel (PDSCH) reception (Liou; For multi-DCI based multi-TRP/panel transmission, the total number of CWs in scheduled PDSCHs, each of which is scheduled by one PDCCH, is up to X, Par. 0209; & KIM-1; the UE may receive Downlink Control Information (DCI) for downlink scheduling (i.e., including scheduling information of the PDSCH) on the PDCCH, Par. 0146), the DCI message including a priority indicator (KIM-1; the priority may be based on resource/resource set ID. Alternatively, the priority may be determined based on the DAI value included in the DCI , Par. 0380); and 
transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) information associated with the PDSCH reception in the first UL BWP by applying one of the first PUCCH configuration and the second PUCCH configuration according to the priority indicator (KIM-1; for a priority rule, a PUCCH resource having a smaller (or larger) PUCCH resource ID (or index)/resource set ID (or index) may be prioritized … when PUCCHs transmitted to different TRPs collide with each other, the UE may prioritize and report a PUCCH resource having lower PUCCH resource set ID (or index) (the remaining PUCCH resource may be dropped or piggybacked to a PUCCH resource having a higher priority), Par. 0280-0281).  
The rational and motivation for adding this teaching of KIM-1 is the same as for Claim 1.


Claim 3, 6, 10,  and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou-KIM-1 in further view of El Hamss et al. (El Hamss hereafter) (US 20220078768 A1).
  
Regarding claim 3 and claim 10, Liou-KIM-1 teaches, The UE of claim 1 and The method of claim 8 respectively. 
	Liou-KIM-1 fail to explicitly teach,
wherein the first PUCCH configuration and the second PUCCH configuration correspond to different service types.  
However, in the same field of endeavor, El Hamss teaches,
wherein the first PUCCH configuration and the second PUCCH configuration correspond to different service types (El Hamss; A WTRU 102 may be configured with more than one PUCCH resource set … the PUCCH resources within the set (e.g., each set) may be configured for service-based priority level, Par. 0199; first service-based priority level (e.g. for the URLLC) ... a second service-based priority level (e.g. for the eMBB), such that the first priority level may be higher than the second priority level, Par. 0214)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liou-KIM-1 to include the use of different service type as taught by El Hamss in order to associate different resource set (El Hamss; Par. 0112).

Regarding claim 6 and claim 13, Liou-KIM-1 teaches, The UE of claim 1 and The method of claim 8 respectively.
	Although Liou-KIM-1 teaches plurality of resource sets on an UL BWP, but Liou-KIM-1  fail to explicitly teach,
wherein a first PUCCH resource selected from the first set of PUCCH resource IDs for transmitting a first hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook and a second PUCCH resource selected from the second set of PUCCH resource IDs for transmitting a second HARQ-ACK codebook correspond to different priorities.  
However, in the same field of endeavor, El Hamss teaches, 
wherein a first PUCCH resource selected from the first set of PUCCH resource IDs for transmitting a first hybrid automatic repeat request acknowledgement (HARQ- ACK) codebook and a second PUCCH resource selected from the second set of PUCCH resource IDs for transmitting a second HARQ-ACK codebook correspond to different priorities (El Hamss; A WTRU 102 may be configured with at least two PUCCH resource sets each one corresponding to a type of service (e.g., URLLC/eURLLC, eMBB and/or mMTC), Par. 0112; a respective HARQ codebook index may correspond to a priority level, a priority, a type of service and/or a type of application, Par. 0141).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liou-KIM-1 to include the use of different codebook index as taught by El Hamss in order to associate different service type (El Hamss; Par. 0141).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416